UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53614 (Commission File Number) BLUFOREST INC. (Exact name of registrant as specified in its charter) Nevada 26-2294927 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C, Quito Ecuador N/A (Address of principal executive offices) (Zip Code) -2435 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X ] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 103,474,000 common shares outstanding as of May 10, 2013 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 1 EXPLANATORY NOTE The purpose of this Amendment on Form 10–Q/A to Bluforest, Inc.’squarterly report on Form 10–Q for the three month period ended March 31, 2013, filed with the Securities and Exchange Commission on May 15, 2013 (the “Form 10–Q”), is solely to furnish Exhibit 101 to the Form 10–Qin accordance with Rule 405 of Regulation S–T. No other changes have been made to the Form 10–Q.This Amendment speaks as of the original filing date of the Form 10–Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10–Q. 2 ITEM 6. EXHIBITS The following exhibits are filed as part of this Quarterly Report: Exhibit Number Description Articles of Incorporation Incorporated by reference to our Form S-1 filed with the Securities and Exchange Commission on July 18, 2008 Certificate of Change to Articles of Incorporation filed with the Nevada Secretary of State Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on February 17, 2011 Certificate of Amendment to Articles of Incorporation filed with the Nevada secretary of State regarding the decrease in authorized capital Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on June 16, 2011 Bylaws Incorporated by reference to our Form S-1 filed with the Securities and Exchange Commission on July 18, 2008 Option Agreement between the Company and Candorado Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on February 22, 2011 Option Agreement between the Company and Robert Rosenblat dated October 27, 2011 Incorporated by reference to our Form 10-K filed with the Securities and Exchange Commission on April, 2012. Acquisition Agreement between the Company and Ocean View Real Estate Company Ltd. Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on February 22, 2012 Purchase and Acquisition Agreement dated March 30, 2012, between the Company and Global Environmental Investments Ltd. Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on April 11, 2012. Code of Ethics Incorporated by reference to our Form 10-K filed with the Securities and Exchange Commission on March 31, 2009 Appraisal dated January 1, 2012 regarding the Property prepared by Msc. Paul Tufino M. Corporacion, SIMBIOE Incorporated by reference to our Form 8-K filed with the Securities and Exchange Commission on April 11, 2012. Section 302 Certification – Principal Executive Officer Incorporated by reference to our Form 10-Q filed with the Securities and Exchange Commission on May 15, 2013 Section 302 Certification – Principal Financial Officer Incorporated by reference to our Form 10-Q filed with the Securities and Exchange Commission on May 15, 2013 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Incorporated by reference to our Form 10-Q filed with the Securities and Exchange Commission on May 15, 2013 101.INS XBRL Instance Document Filed herewith 101SCH XBRL Taxonomy Extension Schema Document Filed herewith 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Filed herewith 101.LAB XBRL Taxonomy Extension Label Linkbase Document Filed herewith 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Filed herewith 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Filed herewith 3 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. BLUFOREST INC. Date: October 31, 2013 By: /s/ Charles Miller Charles Miller Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Financial Officer) 4
